United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   July 27, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-10892
                           Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JOSEPH EMUAGBONRIE,

                                     Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                       USDC No. 3:04-CR-315-ALL
                         --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Joseph Emuagbonrie appeals his conviction and sentence for

conspiracy to alter and aiding and abetting the alteration of

United States Postal Money Orders.    Finding no reversible error,

we affirm.

     Emuagbonrie first contends that the evidence was

insufficient to show that he was the purchaser of the 70 money

orders that were later altered, because there was a lack of any

physical evidence, such as fingerprints, cell phone records,


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-10892
                                -2-

handwriting samples, identifying information, or videotape

surveillance, linking him to the money orders.    We review under

the familiar “rational jury” standard.     See United States v.

Villarreal, 324 F.3d 319, 322 (5th Cir. 2003).    Adrienne Thomas,

an employee at the Irving Post Office where the 70 money orders

were purchased, testified that she was certain that Emuagbonrie

was the purchaser.   She recalled the transaction with clarity due

to the unusual number of money orders, and she recognized

Emuagbonrie from a previous transaction.    Ms. Thomas resisted

attempts by counsel on cross-examination to persuade her to admit

that she could not be certain, stating repeatedly that she was

“100 percent sure” that Emuagbonrie was the purchaser.    The jury

heard all the evidence and chose to believe that Thomas’s

eyewitness identification was credible, which was within its

province.   See United States v. Casilla, 20 F.3d 600, 602 (5th

Cir. 1994).

     Emuagbonrie next challenges the district court’s decision to

depart upward to 45 months from the guidelines range of 27 to 33

months.   He asserts that the departure was not based on grounds

not considered by the guidelines and was not supported by the

evidence, that he did not receive prior notice, and that the

court failed to give written reasons.     Because Emuagbonrie raised

none of the objections to the departure that he raises here, we

review for plain error, and we will reverse only if we conclude

that, absent the error, the district court would have imposed a
                             No. 05-10892
                                  -3-

different sentence.    See United States v. Jones, 444 F.3d 440,

443 (5th Cir. 2006).

     The district court did not err.    A district court may depart

upward if the guidelines range “substantially understates the

seriousness of the offense.”    U.S.S.G. § 2B1.1, comment. (n.19).

The potential for significant non-monetary impact, particularly

the risk to the integrity of the United States Postal Service and

the effect on purchasers and those who accept such money orders,

were appropriate factors to consider and were supported by trial

testimony.     See, e.g., United States v. Nevels, 160 F.3d 226, 230

(5th Cir. 1998) (considering impact of theft of social security

checks on recipients); United States v. Robie, 166 F.3d 444, 455-

56 (2d Cir. 1999) (considering damage to Postal Service’s

reputation).    Further, these specific grounds were not

encompassed within the Presentence Report’s guidelines

calculations.    Although Emuagbonrie does not expressly contest

the extent of the departure, we conclude that it was reasonable

as it constituted only a 36 percent increase above the maximum of

33 months under the guidelines range.       See Jones, 444 F.3d at

433, 442 & n.62.

     With respect to the lack of prior notice of the court’s

intent to depart, Emuagbonrie does not argue that the lack of

notice prejudiced him in any way or that, if he had been given

notice, he would have been able to persuade the district court to

give him a lower sentence.    Thus, he has failed to show plain
                            No. 05-10892
                                 -4-

error.   See id. at 443.   Finally, Emuagbonrie’s contention that

the district court failed to give written reasons for the

departure is without merit.   The district court’s written and

signed Statement of Reasons setting forth the district court’s

rationale for the departure, although sealed, is part of the

record and satisfies FED. R. CRIM. P. 32(h).   See United States v.

Simkanin, 420 F.3d 397, 416-17 (5th Cir. 2005).

     For the foregoing reasons, we affirm Emuagbonrie’s

conviction and sentence.

     AFFIRMED.